— Order reversed, without costs, on condition that within twenty days after entry of this order the defendant pay to plaintiff such sum as shall make the total payments seventy-five dollars a month for the support of plaintiff and the children from June 13, 1913, until November 36, 1918, with interest, and after the last-named date as shall .make the total payment seventy-five dollars a month for the support of the children alone, with interest; provided, however, that if said sum of seventy-five dollars a month be reduced by the Special Term as from and after November 36, 1913, then the reduced amount shall be considered instead of the *951seventy-five dollars a month in determining the amount hereby required to be paid after the said November 36,1913; otherwise, order affirmed, with ten dollars costs and disbursements. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred.